     Etan Zaitsu [CA SBN 287106]
 1
     1107 Ninth Street, Suite 625
 2   Sacramento, CA 95814
     (916) 542-0270
 3
     Attorney for Defendant
 4
     EBERARDO MENDEZ
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT

 8                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                                      Case No.: 2:18-CR-00081 TLN
10   UNITED STATES OF AMERICA,
                                  Plaintiff,          DEFENDANT EBERARDO MENDEZ’S
11                                                    NOTICE OF REQUEST TO SEAL
12          v.                                        “EXHIBIT A” TO DEFENDANT’S
                                                      JOINDER IN CODEFENDANT’S
13   EBERARDO MENDEZ,                                 MOTION TO SUPPRESS

14                                Defendant.

15
16
17
18          PLEASE TAKE NOTICE that Defendant Eberardo Mendez, by and through his
19   undersigned counsel, will request to seal “Exhibit A: Warrant Applications,” an attachment to
20   his Joinder in Codefendant Salvador Padilla’s Motion to Suppress, pursuant to Local Rule 141.
21   The documents contained within the attachment were previously sealed. The request to seal
22   documents, proposed order, and the documents within attachment will be submitted to the Court
23   directly. All other parties to the case already have a copy of the documents contained within
24   attachment.
25   Dated: November 6, 2018                            Respectfully submitted,
26
                                                        /s/ Etan Zaitsu________
27                                                      ETAN ZAITSU
                                                        Attorney for Defendant
28                                                      EBERARDO MENDEZ

                                                  1
     DEFENDANT EBERARDO MENDEZ’S REQUEST TO SEAL DOCUMENTS
 1                                   REQUEST TO SEAL DOCUMENTS
 2          Defendant Eberardo Mendez, by and through his undersigned counsel, requests to seal
 3   “Exhibit A: Warrant Applications,” an attachment to his Joinder in Codefendant Salvador
 4   Padilla’s Motion to Suppress, pursuant to Local Rule 141 and Fed. R. Crim. P. 49.1. The
 5   attachment contains documents related to warrant applications and orders issuing the warrants
 6   in the present case. These documents were previously sealed and stamped with the words
 7   “Sealed” on the first page. To the extent that the documents have not been unsealed, and
 8   contain confidential information such as home addresses, defendant requests “Exhibit A:
 9   Warrant Applications” be sealed in relation to the pending Motion to Suppress.
10          “Exhibit A” is a necessary attachment to Mendez’s Joinder in Padilla’s Motion to
11   Suppress. The motion specifically addresses the false statements made in the warrant
12   applications. All parties to the case have copies of the documents contained within “Exhibit
13   A,” which were provided by the government in discovery.
14          It should be noted that undersigned counsel erroneously filed the attachment on ECF on
15   November 6, 2018. Dkt. #39. Within minutes of filing, undersigned counsel realized the error
16   and contacted the Clerk’s Office. The Clerk’s Office attempted to contact the Court but was
17   unable to reach anyone. The Clerk’s Office then restricted public access to the document until
18   further notice. This request to seal was submitted immediately thereafter.
19          Good cause showing, defendant Eberardo Mendez respectfully requests the Court to
20   seal “Exhibit A: Warrant Applications.”
21
22   Dated: November 6, 2018                              Respectfully submitted,
23
                                                          /s/ Etan Zaitsu________
24                                                        ETAN ZAITSU
                                                          Attorney for Defendant
25                                                        EBERARDO MENDEZ
26
27
28


                                                    2
     DEFENDANT EBERARDO MENDEZ’S REQUEST TO SEAL DOCUMENTS
                                      ORDER
 1
 2       IT IS SO FOUND AND ORDERED this 7th day of November, 2018.

 3
 4
 5
 6
 7                                    Troy L. Nunley
 8                                    United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          3
     DEFENDANT EBERARDO MENDEZ’S REQUEST TO SEAL DOCUMENTS
